DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
a)  reference character “112” has been used to designate a “heat management accessory unit” (for example at least in [0057]), a “management accessory unit” (for example at least in [0057]), a “heating unit” or “heating units” (for example at least in [0055], [0058], [0059], [0063], [0064], [0065], [0066], [0067], [0069], [0070], [0071], [0082], [0084], [0085], [0102], [0106]) and a “heat management unit’ (for example at least in [0057], [0065]);
b)  reference character “230” has been used to designate “top vents” (for example at least in [0069], [0070],[0071], [0073], [0097], [0102], [0103], [0104], [0105], [0107]) and a “vent opening” (for example at least in [0071]);
c)  reference character “252” has been used to designate a :base flange” (for example at least in [0067], [0076], [0080], [0083], [0084], [0086], [0095]) and a “wall structure” (for example at least in [0091]).

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of Claims 1, 10 and 13 recites the limitation “surface ornamentations comprising a projection and an arcuate surface.”  The configuration of the projection and arcuate surface is not clear.  Is the projection a circular projection, a vertically extending projection, a horizontally or circumferentially extending projection, a flange, or is another configuration envisioned.  Are the ornamentations spaced vertically, horizontally spaced, or randomly located on the exterior and/or interior surface? 
	Each of Claims 1, 10 and 13 recites the limitation “the rim comprises surface ornamentations comprising a projection and an arcuate surface.”  The configuration of 
	Claim 2 recites the limitation “an airflow groove is provided at an interior surface of the bottom wall.”  The configuration of the airflow groove is not clear.  Is the airflow groove linear, curved, circular, or is another configuration envisioned?  Is the airflow groove positioned at the center of the bottom wall, off-center on the bottom wall (e.g. – at or near an edge), or is another configuration envisioned?  
Claim 3 recites the limitation “the top wall of the lid” in Claim 1.  There is a lack of antecedent for the limitation in the claim.
Claim 6 recites the limitation “a pair of internal projection and external projection defines a knuckle and wherein a thermal vent extends through the sidewall at each knuckle.”  It is not clear if the internal projection and external projection constitutes the “pair”, or if there is a pair of internal projections and an external projection, or a pair of internal projections and a pair of external projections.  It is further not clear if the internal and external projections directly oppose each other or are offset from each other.
The remaining claims depend from and inherit the indefiniteness of a rejected claim.

International Search Report
LIAN RONGHAI (CN 206294887 U) was cited as “X” reference in the International Search Report for International Application PCT/US2019/028380, to which the instant application is related although priority is not claimed.  CN 206294887 U does not disclose the invention as claimed.

Allowable Subject Matter
Claims 1, 10 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9, 11-12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for allowance is that no prior art was found that disclosed or suggested a heating unit as claimed having a base comprising a sidewall having an exterior surface and an interior surface and surface ornamentations formed with the exterior surface, the interior surface, or both; wherein said surface ornamentations comprising a projection and an arcuate surface; and a thermal vent formed through the sidewall at a location proximate the projection, said thermal vent having a top end opening at a top edge of the sidewall and a bottom end opening at an exterior surface of a bottom wall attached to the sidewall.  A hookah device containing the claimed heating unit, method of making a hookah device containing the claimed heating unit are also neither disclosed nor suggested in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748